UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.4)* Credit Acceptance Corporation (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) December 31, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: Rule 13d-1(b) RRule 13d-1(c) Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 1. NAMES OF REPORTING PERSONS. I.R.S. Identification Nos. of above persons (entities only). The Donald A. Foss 2010 Annuity Trust #2. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) (b) 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Michigan 5. SOLE VOTING POWER NUMBER OF 0 SHARES 6. SHARED VOTING POWER BENEFICIALLY OWNED BY EACH 7. SOLE DISPOSITIVE POWER REPORTING PERSON 0 WITH 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)  PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.2%* TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO * The percentage is calculated based upon total outstanding shares of 25,666,399 as of October 21, 2011 as set forth in Issuer’s Form 10-Q filed on November 1, 2011. CUSIP No. 1. NAMES OF REPORTING PERSONS. I.R.S. Identification Nos. of above persons (entities only). The Donald A. Foss 2010 Annuity Trust. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) (b) 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Michigan 5. SOLE VOTING POWER NUMBER OF 0 SHARES 6. SHARED VOTING POWER BENEFICIALLY OWNED BY EACH 7. SOLE DISPOSITIVE POWER REPORTING PERSON 0 WITH 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)  PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.0%* TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO * The percentage is calculated based upon total outstanding shares of 25,666,399 as of October 21, 2011 as set forth in Issuer’s Form 10-Q filed on November 1, 2011. CUSIP No. 1. NAMES OF REPORTING PERSONS. I.R.S. Identification Nos. of above persons (entities only). The Donald A. Foss 2011 Annuity Trust. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) (b) 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Michigan 5. SOLE VOTING POWER NUMBER OF 0 SHARES 6. SHARED VOTING POWER BENEFICIALLY OWNED BY EACH 7. SOLE DISPOSITIVE POWER REPORTING PERSON 0 WITH 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)  PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.4%* TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO * The percentage is calculated based upon total outstanding shares of 25,666,399 as of October 21, 2011 as set forth in Issuer’s Form 10-Q filed on November 1, 2011. CUSIP No. 1. NAMES OF REPORTING PERSONS. I.R.S. Identification Nos. of above persons (entities only). Allan V. Apple 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) (b) 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION United States 5. SOLE VOTING POWER NUMBER OF 0 SHARES 6. SHARED VOTING POWER BENEFICIALLY OWNED BY EACH 7. SOLE DISPOSITIVE POWER REPORTING PERSON 0 WITH 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,218,488** CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)  PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.6%* TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN * The percentage is calculated based upon total outstanding shares of 25,666,399 as of October 21, 2011 as set forth in Issuer’s Form 10-Q filed on November 1, 2011. ** Mr. Apple is the trustee of the Donald A. Foss 2010 Annuity Trust #2, the Donald A. Foss 2010 Annuity Trust and the Donald A. Foss 2011 Annuity Trust. Mr. Apple disclaims beneficial ownership of these shares owned by such trusts. ITEM 1. (a) NAME OF ISSUER. Credit Acceptance Corporation ITEM 1. (b) ADDRESS OF ISSUER’S PRINCIPAL EXECUTIVE OFFICES. 25505 West Twelve Mile Road, Southfield, Michigan 48034-8339 ITEM 2. (a) NAME OF PERSON FILING. The Donald A. Foss 2010 Annuity Trust #2 The Donald A. Foss 2010 Annuity Trust The Donald A. Foss 2011 Annuity Trust Allan V. Apple (each, a “Reporting Person” and collectively, the “Reporting Persons”). See ExhibitA. ITEM 2. (b) ADDRESS OF PRINCIPAL BUSINESS OFFICE OR, IF NONE, RESIDENCE. 25505 West Twelve Mile Road, Southfield, Michigan 48034-8339 ITEM 2. (c) CITIZENSHIP. The Donald A. Foss 2010 Annuity Trust #2: Michigan The Donald A. Foss 2010 Annuity Trust: Michigan The Donald A. Foss 2011 Annuity Trust: Michigan Allan V. Apple: United States ITEM 2. (d) TITLE OF CLASS OF SECURITIES. Common Stock ITEM 2. (e) CUSIP NUMBER. 225 ITEM 3. Not applicable ITEM 4. OWNERSHIP. Reporting Person Amount beneficially owned: Percent of class: Sole power to vote or direct the vote: Shared power to vote or to direct the vote: Sole power to dispose or to direct the disposition of: Shared power to dispose or to direct the disposition of: The Donald A. Foss 2010 Annuity Trust #2 0.2% * 0 0 The Donald A. Foss 2010 Annuity Trust 5.0% * 0 0 The Donald A. Foss 2011 Annuity Trust 3.4% * 0 0 Allan V. Apple 8.6% * 0 0 * The percentage is calculated based upon total outstanding shares of 25,666,399 as of October 21, 2011 as set forth in Issuer’s Form 10-Q filed on November 1, 2011. ITEM 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS. Not applicable ITEM 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON. Not applicable ITEM 7.IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY OR CONTROL PERSON. Not applicable ITEM 8.IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP. Not applicable ITEM 9.NOTICE OF DISSOLUTION OF GROUP. Not applicable ITEM 10.CERTIFICATION. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 9, 2012 THE DONALD A. FOSS 2#2 By:/s/ Allan V. Apple Name/ Title: Allan V. Apple, Trustee THE DONALD A. FOSS 2 By: /s/ Allan V. Apple Name/ Title: Allan V. Apple, Trustee THE DONALD A. FOSS 2 By: /s/ Allan V. Apple Name/ Title: Allan V. Apple, Trustee /s/ Allan V. Apple Name: Allan V. Apple EXHIBIT A Joint Filing Agreement In accordance with Rule13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing with all other Reporting Persons (as such term is defined in the Schedule13G referred to below) on behalf of each of them a statement on Schedule13G (including amendments thereto, if any) with respect to the shares of common stock of Credit Acceptance Corporation, a Michigan corporation, and that this Agreement may be included as an Exhibit to such joint filing. Each of the undersigned agrees to be responsible for the timely filing of the Schedule13G, and for the completeness and accuracy of the information concerning itself contained therein. This Agreement may be executed in any number of counterparts, all of which taken together shall constitute one and the same instrument. IN WITNESS WHEREOF, the undersigned hereby execute this Agreement as of the 9th day of February, 2012. THE DONALD A. FOSS 2#2 By:/s/ Allan V. Apple Name/ Title: Allan V. Apple, Trustee THE DONALD A. FOSS 2 By: /s/ Allan V. Apple Name/ Title: Allan V. Apple, Trustee THE DONALD A. FOSS 2 By: /s/ Allan V. Apple Name/ Title: Allan V. Apple, Trustee /s/ Allan V. Apple Name: Allan V. Apple
